UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


RAINER VONFALKENHORST, III,                       §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-336
                                                  §
GEO GROUP, INC.,                                  §
                                                  §
                Defendant.                        §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Three plaintiffs, proceeding pro se, filed the above-styled lawsuit. The court referred this

matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for consideration

pursuant to applicable laws and orders of this court. The magistrate judge has submitted a Report

and Recommendation of United States Magistrate Judge recommending that a motion for

temporary restraining order filed by plaintiff Vonfalkenhorst be denied.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                              ORDER

         Accordingly, the findings of fact and conclusions in the Report are correct and the Report

of the magistrate judge is ADOPTED. The motion for temporary restraining order is DENIED.

         SIGNED at Beaumont, Texas, this 10th day of March, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
